 

Case 1:11-cV-10230-I\/|LW Document 489 Filed 10/11/18 Page 1 of 2

AiDTRS

Arkansas Teacher Retirement System
Octobcr 11, 2018

Honorablc Mark L. Wolf

United Statcs District Court for Massachusetts
John J. Moakley U.S. Courthouse

l Courthouse Way

Boston, MA 02210

 

RE: Arkansas Teaclrer Reliremem Sys!em, er al v. State Street Bank and Trusr Compan y
No. l I-cv-I0230-ML W,~ No. 1 1-cv-12049-ML W; No. Il-cv-l l698-ML W

Dear Judge Wolf:

I am writing to inform the Court that on October l, 2018 l gave formal notice to the
Arkansas Teacher Retirement System (ATRS) Board of 'I`rustees that l was retiring after a
decade as its Executive Director effective December 31, 2018. (As background, l have been
eligible to retire for over 6 years. Slowly ATRS has been transformed from a troubled system to
one of the top-rated, public pension funds in America with strong benefit and sound investment
policies in place. Based on top l% returns for ATRS over the last several years, strong current
actuarial position, and no major legislative initiatives for 2019, thc timing is right for a

leadership change in calm waters.)

l also would like to reiterate that ATRS is ready to continue as class representative for all
the reasons I provided in my affidavit previously filcd. Moreover, the current schedule provides
for a new Executive Director to be chosen by the Board well before December 31 , 2018.
Additionally, Clint Rhoden (operations director), Martha Miller (staff attomey), Rett Hatcher (a
deputy director), and Rod Graves (a deputy director) are also well qualified to act on behalf of
the class in ATRS’ role as class representative l will, of course, be in court on October 15, 2018
as directed, accompanied by Clint Rhoden (opcrations director) to ensure ATRS is ready to

fulfill any duty or obligation remaining

I have reviewed the proposed settlement lt is clear to me that the Special Master has put
a great deal of thought and effort into reaching a proposed agreement that benefits the Class but

also allows for closure.

George Hopkins. Executtve Director - 501-682-1820 - Emai|: M[§._qgl

1400 West Thlrd Slreet - Llil|e Rock. Arkansas 72201 - 501 .682 1517 - 800.666.2877 - 501 682.2359 (fax) - www artrs gov

 

 

 

 

Case 1:11-cV-10230-I\/|LW Document 489 Filed 10/11/18 Page 2 of 2

Honorablc Mark L. Wolf
October ll, 2018
l’agc '|`wo

The Court should know that A'I`RS, through lessons leamed, has already instituted certain
changes and requirements for outside counsel as a result of this case, including: (l) specific
retainer agreements l`or each separate matter; (2) a ban on referral fees of any kind; (3) a
reminder to each outside counsel of their obligation to abide by all ethical rules and to strive to
achicvc ethical best practices with a focus on this case for a compass.

 

George l opkins

 

